Citation Nr: 1621691	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for loss of vision in the left eye due to glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to October 1970.  

This matter originally came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2008 rating decision, by the St. Louis, Missouri, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for loss of vision in the left eye due to glaucoma.  Jurisdiction was subsequently transferred to the Regional Office in Indianapolis, Indiana.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in October 2010.  A transcript of that hearing is of record.   

In January 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2014.  

In a March 2015 decision, the Board denied the claim of entitlement to service connection for loss of vision in the left eye, claimed as due to glaucoma.  Thereafter, the Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Remand of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded the matter to the Board for compliance with the directives specified in the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand to the AOJ is necessary to comply with the terms of the February 2016 Joint Motion and so that VA can meet its duty to assist the Veteran by providing an adequate medical examination.  .  

In the Joint Motion, the Parties agreed that the March 2014 examination and December 2014 and January 2015 VA medical opinions, relied upon by the Board in its decision, were inadequate.  Specifically, the Parties agreed that the March 2014 examination "did not clearly address the Veteran's contention that glaucoma could have been caused by his in-service activities," and "did not provide clear reasons for all opinions rendered."  The Parties also agreed that the Board erred in finding that the December 2014 and January 2015 opinions adequately cured the deficient March 2014 VA examination.  First, the Parties stated that it would appear that the VA examiners had not reviewed the Veteran's files.  In particular, it was noted that the Veteran's service treatment records showed that he was evaluated for complaints of "blurred vision" in October 1967; and, on his separation report of medical history from October 1970, he reported a history of eye trouble, noting that he's worn "glasses 8 months for reading.  Consequently, the Board's October 2014 request for expert medical opinion asked that the Veteran's "complaints of blurred vision during service" be considered.  However, the parties to the Joint Motion observed that the December 2014 medical expert indicated that she was unable to locate the records, and the January 2015 opinion made no reference to the Veteran's complaint.  

The Joint Motion further noted that the December 2014 VA examiner referred to "trauma" as a possible cause of "early onset glaucoma," and the January 2015 medical expert stated that cataracts "can be accelerated with trauma," and the Veteran submitted a statement in June 2010 alleging that he had been informed by a doctor that he had never seen advanced glaucoma in a person of his age; however, the examiners failed to explain why the inservice eye trauma described by the Veteran would not have contributed to early onset glaucoma or cataracts.  Consequently, it was determined that the examination reports were inadequate for rating purposes as they failed to consider the Veteran's prior medical history, which included his contentions regarding complaints of blurred vision in service.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain all outstanding records of VA treatment of the Veteran and associate them with the claims file.  

2.  Then, ensure that the Veteran is scheduled for a VA eye examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  The AOJ is advised that one of the bases for the Joint Motion approved by the Court, that resulted in this Board Remand, was that it did not appear that VA medical experts who provided December 2014 and January 2015 opinions had the Veteran's claims file available for review.  In order to ensure compliance with the Joint Motion it is necessary that the examiner must explain how the medical records relied upon support the conclusions drawn.  The examiner provide a medical opinion as to whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's left eye disorder had its onset in service or is otherwise related to his active service.  The examiner must support his or her opinion provided with a rationale.  The examiner must discuss: 

(a)  the significance of the Veteran's contention that he suffered eye nerve damage from lighting vegetation with flares during service.  

(b)  the significance of the Veteran's history of being sprayed in the face by some sort of jet fuel (JP-4), herbicide, or combination, and having to have his eyes washed out, facts that must accepted as plausible.  If the examiner determines that his eyes were "properly" washed out, as did the December 2014 VA opinion, then the examiner must support such finding with evidence.  

(c)  the impact, if any, of the inservice eye trauma described by the Veteran on the early onset glaucoma or cataracts.  

(d)  the significance of the Veteran's reports during service of blurry vision, for example as noted in the October 11, 1967 service treatment note.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.    

4.  Thereafter, re-adjudicate the Veteran's claim.  If the claim is not granted, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond before returning the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


